State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 14, 2016                     520403
________________________________

In the Matter of IYANNA KK.
   and Another, Alleged to be
   Permanently Neglected
   Children.

BROOME COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

EDWARD KK.,
                    Appellant.
________________________________


Calendar Date:   June 2, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Aarons, JJ.

                             __________


     John M. Scanlon, Binghamton, for appellant.

      Kuredin V. Eytina, Broome County Department of Social
Services, Binghamton, for respondent.

     Andrea Mooney, Ithaca, attorney for the children.

                             __________


Aarons, J.

      Appeal from an order of the Family Court of Broome County
(Connerton, J.), entered January 1, 2015, which granted
petitioner's application, in a proceeding pursuant to Social
Services Law § 384-b, to adjudicate the subject children to be
permanently neglected, and terminated respondent's parental
rights.

     Respondent is the father of the subject children (born in
                                 -2-                520403

2010), twins who, since shortly after their birth, have been
under the foster care of petitioner. In September 2011, the
children were adjudicated to be neglected and respondent was
ordered, among other things, to complete parenting, counseling
and support programs and maintain a safe and stable residence for
the children. In August 2013, petitioner commenced this
proceeding seeking the termination of respondent's parental
rights on the ground of permanent neglect. Following a fact-
finding hearing, Family Court found that respondent permanently
neglected the children. After a dispositional hearing, Family
Court, in January 2015, terminated respondent's parental rights.1

      At oral argument, the attorney for the child advised this
Court that, during the pendency of the appeal, the subject
children were adopted. Initially, we do not condone the parties'
failure to notify this Court earlier of the adoption or to
mention it in any of the briefs, especially when it was finalized
months before the appeal was perfected. Notwithstanding this
failure, the adoption of the children has rendered respondent's
appeal from the dispositional order moot (see Matter of Alexis C.
[Jacqueline A.], 99 AD3d 542, 543 [2012], lv denied 20 NY3d 856
[2013]), and the exception to the mootness doctrine does not
apply (see Matter of Karlee JJ. [Jessica JJ.], 105 AD3d 1304,
1305 [2013]). Although the adoption would not have rendered moot
a challenge to the finding of permanent neglect (see Matter of
Mahogany Z. [Wayne O.], 72 AD3d 1171, 1172 [2010], lv denied 14
NY3d 714 [2010]), respondent abandoned any such challenge by
failing to address that issue in his brief (see Matter of Izayah
J. [Jose I.], 104 AD3d 1107, 1108 n 2 [2013]).

         McCarthy, J.P., Garry, Lynch and Devine, JJ., concur.




     1
        The children's mother surrendered the children to
petitioner in October 2012, and her parental rights were
terminated in May 2013.
                        -3-                  520403

ORDERED that the appeal is dismissed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court